UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONEL DAMIAN BRAVO, a/k/a Leonel Damion Bravo,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00039-NCT-1)


Submitted:   October 19, 2011             Decided:   October 31, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bays Shoaf, ADDISON & SHOAF, Salisbury, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonel      Damian       Bravo    pled       guilty    to    possession      with

intent to distribute marijuana, 21 U.S.C. § 841(a)(1) (2006),

and carrying and using firearms during and in relation to a drug

trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i) (2006).                                 Bravo

was sentenced to eleven months for the drug offense and sixty

months, consecutive, for the firearms offense.                           He now appeals.

Counsel     has    filed      a   brief       in     accordance          with   Anders     v.

California, 386 U.S. 738 (1967), raising two issues but stating

that there are no meritorious issues for appeal.                                Bravo was

advised of his right to file a pro se brief but has not filed

such a brief.       We affirm.

            Bravo first claims that the evidence was insufficient

to   support      his   guilty    plea       to    the    firearms       offense.        Upon

review, we conclude that, by pleading guilty, Bravo waived his

right to contest the sufficiency of the evidence underlying the

conviction.       See United States v. Willis, 992 F.2d 489, 490 (4th

Cir.   1993)      (“[A]      guilty    plea       constitutes       a     waiver    of    all

nonjurisdictional defects, including the right to contest the

factual     merits      of     the     charges.”)          (internal        citation      and

quotation marks omitted).

            Bravo also contends that his sentence is unreasonable

because     it     is   disproportionately               high     when     compared      with

similarly        situated      defendants          who     have     committed       similar

                                              2
offenses.       We note that the eleven-month sentence for the drug

offense falls within Bravo’s advisory Guidelines range of 8-14

months.     This is strong evidence that there was no sentencing

disparity.       See United States v. Johnson, 445 F.3d 339, 343 (4th

Cir. 2006) (“[B]y devising a recommended sentencing range for

every type of misconduct and every level of criminal history,

the Guidelines as a whole embrace ‘the need to avoid unwarranted

sentencing disparities among defendants with similar records who

have been found guilty of similar conduct.’”).                      Further, Bravo

received    a    consecutive      sixty-month     sentence    for      the     firearms

offense,     as        was   statutorily       required.         See      18    U.S.C.

§ 924(c)(1)(D)(ii).              We   accordingly       reject     his       claim    of

sentencing disparity.            Further, having considered the record,

including        the     presentence     investigation        report         and     the

sentencing       transcript,     we   conclude    that     Bravo’s       sentence     is

procedurally and substantively reasonable.                   See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Lynn, 592 F.3d

572, 575-6 (4th Cir. 2010).

            In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                     We therefore

affirm.     This court requires that counsel inform his client, in

writing,    of    his    right   to   petition    the    Supreme     Court      of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

                                           3
would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy was served on the client.                We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       4